Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 3, 5 – 15, 17 – 19 and 21 – 26 are allowable, because prior art does not teach:
(Claims 1, 11) a charge inducing polarization layer on the base layer, wherein the gate dielectric is on the charge inducing polarization layer. 
(Claims 13)  a fourth layer between the base layer and the gate structure, the fourth layer including aluminum and nitrogen.  
(Claims 21, 23, 25) a charge inducing polarization layer on the base layer, wherein the first layer of the gate structure is on the charge inducing polarization layer.
(Claims 22) a base layer below and at least partially laterally between portions of the gate structure, the base layer including one or more semiconductor materials; and
a layer between the base layer and the gate structure, the layer including aluminum and nitrogen.
(Claims 24, 26)  a base layer below and at least partially laterally between portions of the gate structure, the base layer including one or more semiconductor materials,
wherein the transistor has a finFET configuration or a gate-all-around configuration.    .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 4, 2022